Citation Nr: 0101952	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  97-32 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service connected post traumatic stress disorder (PTSD), for 
purposes of accrued benefits.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities, for purposes of accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.

4.  Eligibility to Dependent's Educational assistance 
pursuant to 38 U.S.C. chapter 35.



REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to March 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1997 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal. 

The issues pertaining to cause of the veteran's death 
together with chapter 35 benefits will be addressed in the 
Remand portion of the below decision.

The RO had additionally certified an issue of entitlement to 
accrued benefits for hearing loss, left ear, evaluated as 10 
percent disabling.  Prior to the veteran's death, the 
veteran's representative had only advanced appeals for TDIU 
and increased rating for PTSD.  In the context of that 
appeal, the veteran's representative urged the RO retrieve 
copies of Social Security records.  Those records were 
received in June 1997 and consisted of historical medical 
records dating from 1982 and earlier.  Such records do not 
establish an open claim pertaining to hearing loss, left ear.  
Accordingly, the Board was unable to ascertain any 
jurisdictional basis for consideration of an accrued benefits 
issue deriving from a pending hearing loss, left ear claim, 
and the matter is referred to the RO for disposition as 
appropriate.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1997.  

2.  Medical evidence from 1995 approximates that the veteran 
was demonstrably unable to obtain or retain employment due to 
his mental condition at that time.

3.  During the statutory 2 year period prior to the veteran's 
death, the veteran's PTSD disorder warranted a 100 percent 
schedular rating for accrued benefits purposes.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for PTSD, for a 
period of two years prior to the veteran's death, are met.  
38 U.S.C.A. §§ 1155, 5107, 5121 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.1000, 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
9411 (prior to November 7, 1996).

2.  The claim of entitlement for a total rating based on 
individual unemployability, for a period of two years prior 
to the veteran's death, is moot.  38 U.S.C.A. § 5121 (West 
1991); 38 C.F.R. §§ 3.1000, 4.16 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits

Under applicable criteria, upon the death of a veteran, 
periodic monetary benefits (e.g., compensation for service- 
connected disability) to which the veteran was entitled on 
the basis of evidence in the file at the date of death, and 
due and unpaid for a period of not more than two years prior 
to death, may be paid to the spouse of the veteran.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see generally Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 90 (1998).

Even though the claims for accrued benefits under 38 U.S.C.A. 
§ 5121 are a separate claim from the veteran's claim for 
increased rating (since it is based upon a separate statutory 
entitlement of the survivor for which an application must be 
filed in order to receive benefits), they are, at the same 
time, derivative of the veteran's claims, in that the 
claimant's entitlement is based upon the veteran's 
entitlement.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-90 
(1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 
117 S. Ct. 2478 (1997) (holding that "the substance of the 
survivor's claim is purely derivative from any benefit to 
which the veteran might have been 'entitled' at his death 
[and gives the survivor] the right to stand in the shoes of 
the veteran and pursue his claim after his death."  
Therefore, the Board's primary analysis must be one that 
considers the underlying claims.

During his lifetime, the veteran's claims for increased 
evaluation for PTSD and TDIU were previously before the Board 
in March 1997.  The claims were Remanded to afford the 
veteran a comprehensive medical examination and to obtain 
other pertinent records.  VA did not examine the veteran 
because he died on June [redacted], 1997.  The requested development 
was otherwise completed. 


PTSD

Prior to the veteran's demise, he had a pending appeal 
pertaining to the assigned evaluation for PTSD.  Service-
connected PTSD is rated under the provisions of Diagnostic 
Code 9411.  During the pending appeal, the rating criteria 
for this code section were changed effective November 7, 
1996.  See 61 Fed. Reg. 52,695 (1996).  

When the law or regulations change after a claim has been 
filed but before the appeal process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Therefore, the more favorable 
version of the criteria should be applied.  

Under the former diagnostic criteria, Diagnostic Code 9411 
provides that a 30 percent rating for PTSD is warranted when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In a precedent 
opinion, dated November 9, 1993, VA's General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOPGCPREC 
9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).  The next higher rating of 50 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent evaluation is for application when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  The highest rating of 100 percent under this 
Code is warranted when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 (before 
November 7, 1996).  

The new rating criteria provide that a 30 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest available 
rating, 100 percent, is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name.  38 C.F.R. § Part 4, Diagnostic Code 9411 
(effective November 7, 1996).

The veteran participated in major battles in the South 
Pacific and was under attack by suicide planes.  He sustained 
shrapnel injuries and was in the vicinity when fellow Navy 
crewmen were killed in at least one kamikaze suicide attack.  

Entitlement to service connection for PTSD was established as 
30 percent disabling, effective from December 20, 1991, by a 
rating action of April 1992.  Pursuant to a rating action of 
August 1994, the evaluation for PTSD was increased to 50 
percent disabling effective from December 20, 1991.

The veteran had filed a timely notice of disagreement as to 
the April 1992 rating determination, thereby initiating the 
appellate process vis-à-vis the assigned evaluation.  A 
statement of the case was not issued until some years 
thereafter.  The United States Court of Appeals for Veterans 
Claims (hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

However, upon the death of a veteran, periodic benefits to 
which he or she was entitled on the basis of evidence in the 
file at the date of death, and due and unpaid for a period 
not to exceed two years, may be paid to the living person 
first listed as follows: (1) his or her spouse, (2) his or 
her children (in equal shares) (3) his or her dependent 
parents (in equal shares).  38 U.S.C.A. § 5121 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.1000.  Thus, for purposes of 
addressing the instant accrued benefits claim, the two year 
period preceding the veteran's death is most germane.

A March 1995 VA examination reported the veteran having 
nightmares and flashbacks.  He was reported as easily 
irritated and angry.  He had a variable memory.  He reported 
that it was hard being affectionate even with his son who was 
very dedicated.  He had poor concentration, decreased energy 
level and mixed insomnia.  He had some hypervigilance.  He 
reported sleeping with the windows always open, which the 
examiner characterized as abnormal.  He didn't like 
Republicans and felt the future didn't look good with the 
Republicans in charge.  On examination, he was reported as 
awake and alert, very verbal.  His speech was a little rapid 
but not pressured.  There was no evidence of illusions, 
delusions or hallucinations.  He was reasonably well dressed 
and well-groomed.  He seemed euthymic with appropriate and 
congruent affect.  Speech, language and voice were not 
remarkable.  PTSD was diagnosed.

In October 1995, the veteran was afforded a private 
psychological evaluation.  He was reported as a difficult 
individual to interview as he was quite tangential and 
circumstantial.  He could not tolerate the vacuum cleaner; in 
some way, the noise was associated with noises he heard 
during the war.  The veteran dwelled on his military 
experiences.  No subject could be brought up that did not 
lead back to WWII.  Even his wife reported that it is 
impossible to have a conversation with him, as all he did was 
reminisce.  Ever since WWII he reported problems with 
emotional explosiveness.  He was very labile and irritable.  
After the war, he drank heavily and was involved in 
innumerable fights.  It was obvious that his remote memory 
was excellent, as he could run on and on, reciting facts, 
places and dates from WWII.  He did not then go anywhere or 
have any friends, as all he would talk about was the war.  He 
got very angry at people if they are not interested.  He 
appeared to be so in touch with the past, that sometimes it 
was easy for him to develop a flashback and believe that he 
was again there.  The examiner reported that tests showed 
somatic preoccupation, a poor self concept, and that the 
veteran tended to be reclusive, withdrawn, with internal 
conflicts, immature and demanding.  It was apparent to the 
examiner that the veteran had more intelligence than testing 
demonstrated and it was felt that lower scores reflected his 
inability to maintain any type of concentration.  
Notwithstanding, the examiner felt that the veteran had 
undergone deterioration from 1991.  Verbal IQ was 87; 
Performance IQ  79; Full Scale IQ  83.  The examiner felt the 
verbal intelligence was about the same but that he had 
dropped off in the non verbal area to some extent.  He still 
functioned in the low normal range for his age, though if 
compared against a person of average working age, his 
performance IQ would fall into the mildly retarded range.  

The examiner explained that individuals with the veteran's 
pattern of test results avoid close interpersonal 
relationships and are afraid of emotional involvement, due to 
fears of becoming dependent.  They are anxious, feel 
alienated from others, are distrustful of people in general 
and may be unduly sensitive to criticism.  They have problems 
with concentration, confusion and reduced efficiency in 
carrying out responsibilities.  Anxiety, tension and 
depression are prominent, usually along with insomnia, 
fearfulness, withdrawal and complaints of memory loss and 
fatigue.  The examiner noted that he was dealing with a man 
of very advanced vocational age.  He has not worked in some 
years, due to his impairments.  At the time of the October 
1995 examination, the veteran's mental impairments were 
considered disabling in themselves.  He could not focus on 
anything without returning to WWII.  The diagnostic 
impression was: Axis I: Post traumatic stress disorder; 
Dysthymia; Psychological factors affecting physical 
condition; RIO Organic personality disorder; Axis II: 
Personality disorder, NOS; Axis III: Multiple shrapnel 
wounds, remote head injury, knee and hip problems; Axis V: 
GAF 45.  As a result of his PTSD, his ability to establish 
and maintain effective or favorable relationships with people 
was characterized as seriously impaired.  The severity and 
persistence of his symptoms was such that there was a 
pronounced impairment in his ability to obtain or retain 
employment.

The October 1995 private mental examination suggests the 
possibility of intercurrent mental disability such as 
dysthymia and personality disorder beyond service connected 
PTSD per se.  Personality disorders are not diseases or 
injuries within the meaning of applicable legislation 
providing veteran's compensation benefits.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2000); Beno v. Principi, 3 Vet. App. 
439 (1992).  Thus, some apportionment might be warranted to 
discount the effect of the non service connected pathology.  
However, in Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
the Court observed that the VA wrote that " 'when it is not 
possible to separate the effects of the [service-connected 
condition and the non-service-connected condition], VA 
regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.'  61 Fed. Reg. 
52698 (Oct. 6, 1998)."  Id.  Accordingly, the Board finds 
that, resolving all reasonable doubt in favor of the 
claimant, the degree of overall mental disability identified 
since 1995 cannot be apportioned between the service-
connected and nonservice-connected disorders, all mental 
health disability must be attributed to the veteran's 
service-connected disorder. 

The former rating criteria pertaining to the evaluation for 
PTSD appear more favorable to rating the disability at issue.  
Virtual isolation is not demonstrated in that the veteran was 
close to his wife of many years; he had a son who was 
dedicated to him and maintained contact with some of his 
other family; such do not support that the veteran is 
isolated.  There is no indication of the severity of 
symptomatology or conduct as would warrant hospitalization or 
imprisonment or gross impairment in thought processes or 
communication, persistent delusions or hallucinations.  Thus 
a total evaluation could not be supported on those criteria.  
Nevertheless, the October 1995 private examination report 
also characterized the veteran as having a pronounced 
impairment in his ability to obtain or retain employment at 
that time and that his mental condition, apart from his 
physical impairments, was itself disabling at that juncture.  
Moreover, the examiner concluded that the veteran's 
intellectual capacity had worsened as contrasted with results 
obtained in 1991.  

Under the old rating criteria, the Board considers that the 
latter findings approximate that the veteran was demonstrably 
unable to obtain or retain employment and, accordingly, would 
have been entitled to a 100 percent schedular rating.  

The examination results from the October 1995 private 
examination were received by the RO on November 3, 1995, 
somewhat less than 2 years prior to the death of the veteran.  
The March 1995 VA examination, on the other hand, does not 
clearly contradict the November 1995 findings; in fact, the 
Board previously characterized the November report as more 
thorough than the March VA examination.  Accordingly, 
resolving all doubt in favor of the appellant, the Board 
would regard the claimant as entitled to the full two year 
retroactive benefits for the 100 percent schedular rating.

TDIU

The issue of entitlement to accrued benefits for TDIU is in 
appellate status.  However, the TDIU claim insofar as 
pertaining to accrued benefits is rendered moot in light of 
the Board's decision with respect to the entitlement to 
accrued benefits vis-à-vis the evaluation for PTSD.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see generally Jones 
v. West, 136 F.3d 1296 (Fed. Cir. 1998); cert denied, 119 S. 
Ct. 90 (1998).


ORDER

Entitlement to a 100 percent schedular evaluation for PTSD 
for accrued benefits purposes is granted, subject to the 
provisions governing the award of monetary benefits. 

Entitlement to TDIU for accrued benefits purposes is 
dismissed as moot.


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his/her claim 
for a VA benefit, except that the VA is not required to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The VA may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the claimant's application.  

As part of the assistance provided, the VA shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the VA and authorizes it to obtain.  If after making such 
reasonable efforts, the VA is unable to obtain all of the 
relevant records sought, the VA shall notify the claimant 
that it is unable to obtain records with respect to the 
claim.  Such a notification shall a) identify the records 
that are unable to be obtained; b) briefly explain the 
efforts that the made to obtain those records; and c) 
describe any further action to be taken by the VA with 
respect to the claim.

Whenever the VA attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.

The veteran died on June [redacted], 1997.  The veteran's death 
certificate indicated the sole causes of the veteran's death 
as acute myocardial infarction and atherosclerotic heart 
disease.  The claimant's representative has advanced the 
theory that those conditions were precipitated or aggravated 
by the veteran's PTSD.  The Board is of the opinion that 
additional development is warranted.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should take appropriate steps 
to contact the veteran's spouse in order 
to request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated the 
veteran within 5 years prior to his death 
for his service-connected disabilities.  
With any necessary authorization, the RO 
should attempt to obtain copies of 
pertinent treatment records identified in 
response to this request, including 
updated VA medical records, which have 
not been previously secured.

The RO must also obtain complete copies 
of all records associated with any 
terminal hospitalization or treatment (to 
include any discharge report, admission 
reports, nurse's notes, and all other 
clinical records associated with his 
hospital discharge in May 1997).  All 
records received should be associated 
with the claims folder.

2.  After undertaking any additional 
development deemed warranted by the 
record, the claims file should be 
referred to a VA cardiologist for review 
of the expanded file.  The examiner 
should pay careful attention to the 
veteran's psychiatric symptoms and 
problems as related in correspondence and 
the record, particularly since 1990.  
After such review, the examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that PTSD caused or made worse the 
veteran's underlying cardiovascular 
disease or contributed materially to the 
veteran's heart attack which caused 
death, or otherwise hastened death.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
expanded record.  In particular, the RO 
should review the requested examination 
report and required opinion to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.

Thereafter, the RO must re-adjudicate the 
claim of entitlement to service 
connection for the cause of the veteran's 
death on the basis of all pertinent 
evidence of record, to include the 
records of any terminal hospitalization 
or treatment, and any additional evidence 
submitted or obtained, and in light of 
all pertinent legal authority and 
theories of entitlement under 38 U.S.C.A. 
§§ 1310, 1311, 1318, as appropriate.

In light of the Board's determination 
vis-à-vis a 100 percent schedular 
evaluation for accrued benefits purposes, 
the RO should additionally adjudicate 
entitlement to educational assistance 
benefits to include a determination of 
whether the evidence shows the veteran 
had a total disability permanent in 
nature resulting from a service connected 
disability.


If the determination remains adverse to 
the claimant, she and her representative 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

No action is required of the claimant until notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

